Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-12, and 14-24, are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Medical Plastics and Biomaterials, 2000; IDS filed 7/8/2020) in further view of US 20210169748 to Jang (document already in record).   Shah discloses a medical device comprising a polymeric material and radiopaque filler material dispersed within the polymeric material, the radiopaque filler material comprising a mixture of: barium sulfate (a first radiopaque material); and a second radiopaque material (pages 4-5; Table IV Conclusions).   The radiopaque filler material may further comprise bismuth trioxide, bismuth oxychloride, or tungsten (a third radiopaque material) (Table IV).   The medical device comprises a catheter (page 2, left column, second paragraph).  In some embodiments, the first radiopaque material may be mixed at a weight ratio of 60 parts and the second radiopaque material may be mixed at a weight ratio of 40 parts (page four, left column, last full paragraph).  
Shah fails to teach inclusion of tantalum (Ta) in its second radiopaque material, and further fails to teach the range of 25 wt-% or more for its first radiopaque material, the range of 25 wt-% or more for its second radiopaque material, wherein the polymer material omprises 20 volume-% or less of the radiopaque filler material.  
Jang teaches that tantalum pentoxide is a radiopaque material for use in medical compositions (abstract; paragraphs 20-22 and 56).  Jang teaches a mixture which may comprise tantalum pentoxide and bariums sulfate) (paragraphs 56-63).   Jang teaches that the amount of each component in the radiopaque powder is a result effective parameter to impart the desired radiopacity to the composition (paragraph 62).   
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to incorporate tantalum pentoxide as one of the radiopaque materials of Shah.   The motivation for this is that Shah teaches incorporation of multiple radiopaque materials in its polymeric material.  Tantalum pentoxide is a radiopaque material, and is taught by Jang to be effectively combined with barium sulfate in a radiopaque mixture to produce radiopacity.  Incorporating tantalum pentoxide into the composition of Shah is no more than using an art-recognized component (tantalum pentoxide) for its art-recognized purpose (as a radiopaque material).  It would have been further obvious to optimize the amount of Ba and Ta in the polymeric composition to improve the polymeric composition’s radiopacity.   In this way, one would find the instant ranges through routine experimentation.   The prior art provides sufficient guidance to this end.  The art teaches that the amount of each radiopaque material is a result effective parameter (Jang, paragraphs 56-63).  When seeking to optimize the ratio between two equally radiopaque materials in a composition to afford the optimum radiopacity in that composition, the artisan would reasonably start with equal parts of each material, that is, the artisan would reasonably start with 50 wt-% of the first material and 50 wt-% of the second material.  With that as a starting point, the artisan would reasonably adjust each to optimize the mixture for optimum radiopacity.  As 50 wt-% of the first radiopaque material and 50-% of the second radiopaque material overlaps with the ranges of 25 wt-% or more of the first radiopaque material and 25 wt-% or more of the second radiopaque material (claim 1), 30 wt-% to 70 wt-% of the first radiopaque material and 30 wt-% to 70 wt-% of the second radiopaque material (claim 11), and 50 wt-% to 60 wt-% of the first radiopaque material and 50 wt-% to 60 wt-% of the second radiopaque material (claim 12), it provides sufficient guidance to find the instant ranges through routine experimentation.  Further regarding the limitation “wherein the polymeric material comprises 20 volume-% or less of the radiopaque filler material,” this range would have been further obvious to find through routine experimentation, as the art teaches that the amount of radiopaque powder is a result effective parameter to impart the desired radiopacity to the composition “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding claim 14, the composition of modified Shah is structurally identical to the claimed medical device, and the composition of modified Shah would therefore have the same properties as the claimed device, that is, provide a first imaging energy output level the first radiopaque material has a first level of radiopacity and the second radiopaque material has a second level of radiopacity that is lower than the first level of radiopacity; and wherein at a second imaging energy output level the first radiopaque material has a third level of radiopacity and the second radiopaque material has a fourth level of radiopacity that is higher than the third level of radiopacity. 
Applicant argues that the combination of cited references fail to teach at least a polymeric material that includes 20 volume-% or less of a radiopaque filler material where the radiopaque filler material includes a first radiopaque material and a second radiopaque material.   Shah teaches the incorporation of radiopaque materials into polymers for use in medical devices. Shah teaches compounding the specific radiopaque materials of barium and bismuth within a single medical device; however, Shah does not teach the polymeric loading volume-% of the compounded radiopaque material within the polymer. As such, Shah fails to disclose a "a polymeric material comprising a polymer and radiopaque filler material dispersed within the polymeric material, the radiopaque filler material comprising a mixture of ... a first radiopaque material and... a second radiopaque material ... wherein the polymeric material comprises 20 volume-% or less of the radiopaque filler material," as recited in some form by independent claims 1 and 21.  Jang fails to correct for the deficiencies of Shah. Jang teaches medical compositions that may include a radiopaque material. The compositions of Jang do not include a polymer.   Shah fails to provide guidance on how to determine an acceptable polymeric loading volume-% of the compounded radiopaque material within the polymer. Shah fails to teach a tantalum radiopaque material. Therefore, Shah provides insufficient guidance for a person of ordinary skill in the art to engineer a " ... polymeric material comprising a polymer and radiopaque filler material ... the radiopaque filler material comprising ... a first radiopaque material comprising barium; and ... a second radiopaque material comprising tantalum, wherein the polymeric material comprises 20 volume-% or less of the radiopaque filler material," as recited in some form by independent claims 1 and 21. 
Applicant’s arguments have been fully considered but are not found persuasive.    The rejection is not under Shah alone, but on what the combination of Shah and Jang would have motivated the artisan to do.  The artisan would not read Jang as applicant has, but read it as teaching that tantalum pentoxide is a radiopaque material for use in medical compositions (abstract; paragraphs 20-22 and 56), and the amount of each component in the radiopaque powder is a result effective parameter to impart the desired radiopacity to the composition (paragraph 62).   In reading Shah, the artisan would understand from the disclosure of a mixture of two of the disclosed radiopaque materials in Shah that a mixture of radiopaque materials is suggested.    In Jang, a combination of radiopaque materials are combined in a powder (paragraphs 56-63).  In order for a combination of radiopaque materials to be combined in a powder, it is reasonable that they would be mixed together.   The artisan would understand that the amount of radiopaque power, and the relative amount of radiopaque elements in the powder, can be adjusted to impar the desired radiopacity to the composition.   Tantalum pentoxide is a radiopaque material, and is taught by Jang to be effectively combined with barium sulfate in a radiopaque mixture to produce radiopacity.  Incorporating tantalum pentoxide into the composition of Shah is no more than using an art-recognized component (tantalum pentoxide) for its art-recognized purpose (as a radiopaque material).  It would have been further obvious to optimize the amount of Ba and Ta in the polymeric composition to improve the polymeric composition’s radiopacity.   In this way, one would find the instant ranges through routine experimentation.   The prior art provides sufficient guidance to this end.  The art teaches that the amount of each radiopaque material is a result effective parameter (Jang, paragraphs 56-63).  When seeking to optimize the ratio between two equally radiopaque materials in a composition to afford the optimum radiopacity in that composition, the artisan would reasonably start with equal parts of each material, that is, the artisan would reasonably start with 50 wt-% of the first material and 50 wt-% of the second material.  With that as a starting point, the artisan would reasonably adjust each to optimize the mixture for optimum radiopacity.  As 50 wt-% of the first radiopaque material and 50-% of the second radiopaque material overlaps with the ranges of 25 wt-% or more of the first radiopaque material and 25 wt-% or more of the second radiopaque material (claim 1), 30 wt-% to 70 wt-% of the first radiopaque material and 30 wt-% to 70 wt-% of the second radiopaque material (claim 11), and 50 wt-% to 60 wt-% of the first radiopaque material and 50 wt-% to 60 wt-% of the second radiopaque material (claim 12), it provides sufficient guidance to find the instant ranges through routine experimentation.  Further regarding the limitation “wherein the polymeric material comprises 20 volume-% or less of the radiopaque filler material,” this range would have been further obvious to find through routine experimentation, as the art teaches that the amount of radiopaque powder is a result effective parameter to impart the desired radiopacity to the composition. 




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


July 2, 2022